Citation Nr: 0605331	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
of the cervical spine secondary to urethritis or venereal 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in July 2003, and a substantive appeal was 
received in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

The veteran has claimed entitlement to service connection for 
ankylosing spondylitis, as a result of urethritis and/or a 
venereal disease sustained during service.  

Effective June 2001, the veteran was awarded Social Security 
disability benefits, purportedly for his ankylosing 
spondylitis, and other disabilities.  The RO should request 
the entirety of the veteran's records from the Social 
Security Administration (SSA).

Service medical records reflect a diagnosis of gonorrhea in 
August 1967.  A VDRL test was nonreactive, and subsequent 
VDRL tests were also negative.  In September 1968, he was 
evaluated for urethral discharge.  A Gram-stain revealed no 
organisms, and a diagnosis of nonspecific urethritis was 
rendered.

The veteran reports that he incurred pain in his neck and 
back in the late 1970s.  A diagnosis of ankylosing 
spondylitis was rendered in 1987, subsequent to a motor 
vehicle accident.

An August 2002 VA outpatient treatment record reflects an 
examiner's opinion that his ankylosing spondylitis could be 
triggered by venereal disease.  The veteran, however, 
underwent a VA examination in January 2003, in which the 
examiner opined that his venereal disease did not result in 
his ankylosing spondylitis.  The examiner explained that he 
did not know of any literature that has related gonorrhea as 
a causative organism to ankylosing spondylitis.

However, in August 2003, the veteran submitted medical 
literature which suggested that there may be a link between 
ankylosing spondylitis and sexually transmitted diseases.

The question presented is clearly medical in nature, and in 
light of the conflicting medical opinions/medical literature 
of record, the Board finds that the veteran should be 
afforded another VA examination to assess whether the 
veteran's ankylosing spondylitis is as a result of any 
urethritis or venereal disease sustained in service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the entirety 
of the veteran's SSA records.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  The veteran should be scheduled for 
an appropriate examination to ascertain 
the etiology of his ankylosing 
spondylitis.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection 
with the examination.  Any medically 
indicated special tests, such as x-
rays, should be accomplished, including 
any neurological testing required.  All 
clinical and special test findings 
should be clearly reported.  

After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 50 
percent or higher degree of 
probability) that the veteran's 
ankylosing spondylitis is causally 
related to service, to include 
urethritis or venereal disease during 
service.  A supporting rationale for 
the opinion should be provided, to 
include discussion of the August 2002 
and January 2003 VA opinions and the 
medical literature submitted by the 
veteran. 

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
service connection for ankylosing 
spondylitis.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


